         Case 6:19-cv-00283-MK         Document 20     Filed 01/22/20   Page 1 of 3




Kevin C. Brague, OSB No. 050428
kevin@braguelawfirm.com
THE BRAGUE LAW FIRM
1205 NW 25th Avenue
Portland, Oregon 97210
t: 503.922.2243
f: 503.226.3131

Attorney for Plaintiff




                          IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                      EUGENE DIVISION


NICOLE GILILLAND, an individual,                               Case No. 6:19-cv-00283-AA

                         Plaintiff,
                                                NOTICE AND MOTION TO
        v.                                      WITHDRAW AS ATTORNEY OF
                                                RECORD
SOUTHWESTERN OREGON
COMMUNITY COLLEGE DISTRICT by
and through its BOARD OF EDUCATION, an
Oregon community college district and board;
SOUTHWESTERN OREGON
COMMUNITY COLLEGE, an Oregon
community college; PATTY SCOTT, an
individual; TIM DAILY, an individual;
FRANCISCO SALDIVAR, an individual;
SUSAN WALKER, an individual; MELISSA
SPERRY, an individual; PAMELA WICK, an
individual;

                   Defendants.




       The undersigned hereby moves the court for an order allowing Kevin C. Brague, and The

Brague Law Firm, to withdraw as attorneys of record.




 Page 1 – NOTICE AND MOTION TO WITHDRAW AS ATTORNEY                          The Brague Law Firm
                                                                            1205 NW 25th Avenue
 OF RECORD                                                                 Portland, Oregon 97210
                                                                                 503.922.2243
         Case 6:19-cv-00283-MK         Document 20      Filed 01/22/20    Page 2 of 3




       Plaintiff’s last known address is as follows:

              Nicole Gilliland
              P.O. Box 158
              51668 Blue River Dr., #4
              Blue River, OR 97413
              nicolegililland15@gmail.com

       This motion is supported by the Declaration of Kevin C. Brague filed herewith. Plaintiff

is informed and consents to this motion to withdraw.



DATED this 22nd day of January, 2020.


                                                 THE BRAGUE LAW FIRM


                                                 By /s/ Kevin C. Brague
                                                        Kevin C. Brague, OSB No. 050428
                                                        kevin@braguelawfirm.com
                                                        1205 NW 25th Avenue
                                                        Portland, Oregon 97210
                                                        t: 503.922.2243
                                                        f: 503.226.3131
                                                        Attorney for Plaintiff




 Page 2 – NOTICE AND MOTION TO WITHDRAW AS ATTORNEY                             The Brague Law Firm
                                                                               1205 NW 25th Avenue
 OF RECORD                                                                    Portland, Oregon 97210
                                                                                    503.922.2243
         Case 6:19-cv-00283-MK          Document 20       Filed 01/22/20     Page 3 of 3




                                 CERTIFICATE OF SERVICE

      I hereby certify that I served the foregoing NOTICE AND MOTION TO WITHDRAW
AS ATTORNEY OF RECORD on the party listed below by the following indicated method or
methods:

               Nicole Gilliland, Pro Se
               nicolegililland15@gmail.com
               Plaintiff

               Luke W. Reese, OSB No. 076129
               lreese@ghrlawyers.com
               Shayna M. Rogers, OSB No. 134698
               srogers@ghrlawyers.com
               GARRETT HEMANN ROBERTSON P.C.
               1011 Commercial Street N.E.
               Salem, Oregon 97301-1049
               Tel: (503) 581-1501
               Fax: (503) 581-5891
               Attorney for Defendants

[X]   by electronic means through the U.S. District Court, District of Oregon’s CM/ECF
document filing system.

[X]    by mailing a full, true and correct copy thereof in a sealed, first-class postage paid
envelope, addressed to the address as shown above, with the U.S. Postal Service at Portland,
Oregon, on the date set forth below.

[]      by causing a full, true, and correct copy thereof to be hand-delivered to the attorney at
the attorney’s last known office address listed above on the date set forth below.

[]     by faxing a full, true, and correct copy thereof to the attorney at the fax number shown
above, which is the last-known fax number for the attorney’s office, on the date set forth below.

                                              DATED this 22dm day of January, 2020.


                                              /s/ Kevin Brague
                                              Kevin C. Brague, OSB No. 050428




 Page 1 – CERTIFICATE OF SERVICE                                                    The Brague Law Firm
                                                                                   1205 NW 25th Avenue
                                                                                  Portland, Oregon 97210
                                                                                        503.922.2243
